Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 1, 2015

                                      No. 04-15-00353-CV

                                 IN THE MATTER OF W.E.L.

                  From the 386th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1992JUV01331
                          Honorable Andy Mireles, Judge Presiding

                                             ORDER

        In accordance with this court’s opinion issued this date, this appeal is DISMISSED FOR
LACK OF JURISDICTION. It is ORDERED that no costs shall be assessed against appellant, in
relation to this appeal, because he qualifies as an indigent under Texas Rule of Appellate Procedure
20.1.

       It is so ORDERED on July 1, 2015.


                                                 _____________________________
                                                 Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2015.


                                                 _____________________________
                                                 Keith E. Hottle, Clerk